DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (Emphasis added.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohl et al. (US 5,411,005) in view of Suzuki (US 4,662,432).(25)
Regarding claim 1, Bohl discloses a method of improving fuel efficiency in vehicle, comprising the steps of: providing a combustion system including a fuel tank (30), an engine (22), and a fuel line (24) disposed between the fuel tank (30) and the engine (22); providing a heat exchanger (20) on the fuel line between the fuel tank (30) and the engine (22); wherein the heat exchanger (20) includes a heat exchanger supply coupling (52), a heat exchanger return coupling (54), a first fuel line connector (32), and a second fuel line connector (34); providing a heat exchanger reservoir (50) on the vehicle; wherein the fuel line includes a fuel supply line (24) upstream of the heat exchanger (20) and a heated fuel line (26) downstream of the heat exchanger (20); connecting the first fuel line connector (32) to the fuel supply line (24) on the fuel line 
Bohl is silent as to providing a first vibration isolation mount installed between the heat exchanger and the vehicle
Suzuki teaches providing a first vibration isolation mount (25) installed between a heat exchanger (23) and a vehicle (24); reducing vibration of the heat exchanger (23) via the first vibration isolation mount (25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bohl by installing a vibration isolation mount as disclosed by Suzuki to reduce vibration of the heat exchanger.

Regarding claim 3, wherein the fuel is heated in the heat exchanger (20) to a temperature between about 180 degrees F and about 210 degrees F (col. 4 and ll. 51-52).
Regarding claim 4, wherein the method further comprises reducing exhaust pollutants (claim 1) from the internal combustion engine.
Regarding claim 7, further comprising providing a second vibration isolation mount (27) installed between the heat exchanger (23) and the vehicle (26).
Regarding claim 8, further comprising reducing vibration of the heat exchanger via the second vibration isolation mount (27).
Regarding claim 9, Bohl discloses a vehicle apparatus, comprising: a vehicle;
an engine (22) disposed on the vehicle; a fuel tank (30) disposed on the vehicle;
a fuel line (24) disposed on the vehicle between the engine (22) and the fuel tank (30); a heat exchanger reservoir (50) disposed on the vehicle; a heat exchanger (20) disposed on the vehicle between the fuel tank (30) and the engine (22), the heat exchanger (20) including a heat exchanger supply coupling (44), a heat exchanger return coupling (46), a first fuel line connector (32), and a second fuel line connector (34); and the fuel line including a fuel supply line (24) upstream of the heat exchanger (20) and a heated fuel line (26) downstream of the heat exchanger (20); wherein the heat exchanger supply coupling (44) is connected to the heat exchanger reservoir (50) and is configured to supply working thermal fluid to the heat exchanger (20) from the heat exchanger reservoir (50), wherein the heat exchanger return coupling (46) is connected to the heat 
wherein the first fuel line connector (32) is connected to the fuel supply line (24) on the fuel line upstream of the heat exchanger (20) and is configured to provide fuel to the heat exchanger (20), and wherein the second fuel line connector (34) is connected to the heated fuel line (26) on the fuel line downstream of the heat exchanger (20).
Bohl is silent as to a vibration isolation mount positioned between the heat exchanger and the vehicle;
Suzuki discloses a vibration isolation mount (25, 27) positioned between a heat exchanger (23) and the vehicle (24, 26);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bohl by installing a vibration isolation mount as disclosed by Suzuki to reduce vibration of the heat exchanger.
Regarding claim 10, wherein the engine is a diesel engine (col. 4 and ll. 10-11).
Regarding claim 11, wherein the second fuel line connector (34) and heated fuel line (26) are configured to supply heated fuel from the heat exchanger (20) to the engine (22).
Regarding claim 14,    wherein the heat exchanger (20) is configured to improve the fuel efficiency of the engine by heating fuel passing through the heat exchanger.
Regarding claim 15,   wherein the heat exchanger (20) is configured to increase the temperature of the fuel passing through the heat exchanger by up to forty degrees F (heat the fuel to a maximum temperature of about 85 degrees F, col. 3 and ll. 61-64).

Regarding claim 17,    wherein the heat exchanger (20) is configured to heat the fuel passing through the heat exchanger to a temperature between about 180 degrees F and about 210 degrees F (capable of heating it between 180 to 195 degrees F, col. 4 and ll. 51-52).
Regarding claim 18,    wherein the heat exchanger is configured to heat the fuel passing through the heat exchanger to a temperature between about 180 degrees F and about 210 degrees F.
Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohl in view of Suzuki as applied to claims 1-4, 7-11 and 14-18 above, and further in view of Fausett et al. (US 2016/0273455 A1).
Bohl in view of Suzuki is silent as to a fuel filter with a heater disposed upstream of a heat exchanger.
Fausett discloses a fuel filter with a heater disposed upstream of a heat exchanger.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Bohl in view of Suzuki by a fuel filter with a heater positioned upstream of the heat exchanger to heat the fuel during cold start.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-4 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,233,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patented claims, and because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747